Per Curiam.
The plaintiffs have appealed from a judgment rendered by the Court of Common Pleas in favor of the defendant in an action to enjoin him from maintaining a mooring for his tugboat in Nor-*710walk harbor. The plaintiffs claim that certain legal conclusions on which the court based its decision were, as applied to the facts of this ease, erroneous.
The plaintiffs did not file either a request for a finding or a draft finding. Consequently no finding was made. A finding is neeessary where error is claimed in conclusions of law or fact that do not appear on the face of the record. Practice Book, 1963, §609; Maltbie, Conn. App. Proc. §126. As there is no finding, we are limited in our review to the facts which appear on the record. Gitlitz v. Davis, 146 Conn. 280, 281, 150 A.2d 213; Mendrochowicz v. Wolfe, 139 Conn. 506, 509, 95 A.2d 260. The only facts of record in the present case are those which are admitted in the pleadings and which appear in the judgment. Burma Development Corporation v. Sanford, 149 Conn. 414, 416, 180 A.2d 631. The memorandum of decision establishes no facts, and it cannot take the place of a finding. Tuite v. Tuite, 150 Conn. 345, 346, 189 A.2d 394; Gitlitz v. Davis, supra, 281.
As we cannot review the conclusions of the court on the basis of the facts which appear on the record, they must stand.
There is no error.